Case 1:18-cv-00109-RM-MEH Document 68 Filed 07/03/19 USDC Colorado Page 1 of 15




                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLORADO

  Civil Action No. 1:18-cv-00109-RM-MEH

  KAYLEE WILSON, individually and on behalf of similarly situated persons,

                        Plaintiff,

  v.

  DFL PIZZA, LLC, MINUTEMAN PIZZA, LTD., TRI-CITY PIZZA, INC. and
  PINNACLE PIZZA, INC.

                        Defendants.


             PLAINTIFFS’ APPLICATION FOR FEES, COSTS AND EXPENSES


                                         INTRODUCTION

       Foregoing the comfort and security of working for clients who can afford to pay their

  attorneys by the hour, Plaintiffs’ Counsel represent low wage hourly workers on a fully

  contingent fee basis. Sometimes that results in recovering no fees, sometimes it results

  in recovering some of the fees incurred, and sometimes it results in a fee equal to or

  exceeding an hourly rate. When a fee is paid, it is nearly always long-delayed from

  working on an hourly basis. Plaintiffs’ Counsel also advance case expenses because

  such expenses would otherwise present a barrier to enforcing their rights. Here, Plaintiffs’

  Counsel obtained a good result for their clients and now request one-third of the

  Settlement Fund as attorneys’ fees, plus $8,365.87 for their costs and expenses incurred

  to date. This request is a standard fee request for cases of this type and will not result in

  an excessive fee given the work performed, the risks assumed, and the result reached.

  In sum, Plaintiffs’ Counsel have earned the fee requested in this fee application.
Case 1:18-cv-00109-RM-MEH Document 68 Filed 07/03/19 USDC Colorado Page 2 of 15




  I.    Plaintiffs’ Counsel Should Be Awarded One-Third of the Common Fund as
        Their Attorneys’ Fee

       The Settlement Agreement with Defendants, if approved, will create a common fund

  of $325,000.00 to compensate opt-in Plaintiffs for their minimum wage claims asserted

  under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq. Pursuant to the

  negotiated Settlement Agreement and this Court’s authority under 29 U.S.C. § 216(b),

  Plaintiffs’ Counsel seek an award of one-third of the common fund as their fees.

       A. The Reasonable Fee is a Percentage of the Common Fund.

       The preferred method for awarding attorneys’ fees to a prevailing plaintiff is to award

  a percentage of the common fund created by the litigation. Gottlieb v. Barry, 43 F.3d 474,

  483 (10th Cir. 1994). Under the FLSA, prevailing plaintiffs are entitled to recover their

  reasonable attorneys’ fees. See 29 U.S.C. § 216(b). In cases involving a fee-shifting

  statute, the Supreme Court has expressed a preference that the parties agree to the

  amount of the fee: “A request for attorney’s fees should not result in a second major

  litigation. Ideally, of course, litigants will settle the amount of a fee.” Hensley v. Eckerhart,

  461 U.S. 424, 437 (1983). Following this guidance, the parties agreed that Plaintiffs’

  Counsel would receive one-third of the Settlement Fund as attorneys’ fees plus

  reimbursement of out-of-pocket costs and expenses.

       It has long been recognized that “a litigant or lawyer who recovers a common fund for

  the benefit of persons other than himself or his client is entitled to a reasonable attorney’s

  fee from the fund as a whole.” Boeing Co. v. Van Gemert, 444 U.S. 472, 478 (1980). The

  common fund doctrine “prevent[s] … inequity” by proportionately spreading payment

  among those who benefit from the labor of others. Id. The ability to spread fees among

  many persons provides part of the efficiency of the FLSA collective action mechanism.



                                                   2
Case 1:18-cv-00109-RM-MEH Document 68 Filed 07/03/19 USDC Colorado Page 3 of 15




     The common-fund methodology applies where a claim would otherwise invoke a fee-

  shifting statute if the case were tried, like the FLSA does. In 1985, the United States Court

  of Appeals for the Third Circuit convened a Task Force to develop “recommendations to

  provide fair and reasonable compensation for attorneys in those matters in which fee

  awards are provided by federal statute or by the fund-in-court doctrine.” Court Awarded

  Attorney Fees, 108 F.R.D. 237, 238 (3d Cir. Task Force, 1985). The Third Circuit Task

  Force examined “fee-shifting” cases and categorized them as claims where determining

  the fee “continues to be an adversary proceeding until resolution, except when a statutory

  fee case is ‘converted’ into a fund case by settlement.” Id. at 255 (emphasis added). After

  detailed analysis, “the Task Force recommends that in the traditional common-fund

  situation and in those statutory fee cases that are likely to result in a settlement fund from

  which adequate counsel fees can be paid, the district court … should attempt to establish

  a percentage fee arrangement.” Id. (emphasis added). Thus, a statutory fee-shifting

  lodestar analysis would apply to a settlement only where the settlement fund is

  inadequate to pay the attorneys’ fees, or where the amount of the fee remains adversarial.

  See Staton v. Boeing, Co., 327 F.3d 938, 967 (9th Cir. 2003) (fees may be awarded as a

  percentage of a common fund where there is a fee-shifting statute because the parties

  are expected to negotiate and settle the fees as an element of damages).

     The Tenth Circuit has adopted the same approach:

         Fees in common fund cases are extracted from the predetermined damage
         recovery rather than obtained from the losing party. Thus, common fund
         fees are neither intrinsically punitive nor designed to further any statutory
         public policy. Conversely, statutory fees are intended to further a legislative
         purpose by punishing the nonprevailing party…. Thus, unlike statutory fees,
         which result in a shifting of the fee burden to the losing party, common fund
         fees result in a sharing of the fees among those benefited by the litigation.




                                                  3
Case 1:18-cv-00109-RM-MEH Document 68 Filed 07/03/19 USDC Colorado Page 4 of 15




  Brown v. Phillips Petroleum Co., 838 F.2d 451, 455 (10th Cir. 1988). Consequently,

  “[a]fter a period of experimentation with the lodestar method the vast majority of courts of

  appeals now permit or direct district courts to use the percentage-fee method in common

  fund cases.” Manual for Complex Lit. (4th Ed.) § 14.121. The Brown court, this Court and

  other courts within this District have observed that fees ranging from 22 to 39 percent of

  the fund have been deemed reasonable. 838 F.2d at 455 & n.2 (citing cases); In re Crocs,

  Inc. Sec. Litig., 2014 WL 4670886, at *3 (D. Colo. Sept. 18) (noting that typical fee award

  in complex cases is around one-third of common fund); Whittington v. Taco Bell of Am.,

  Inc., 2013 WL 6022972, *6 (awarding 39% of the common fund and finding it was “within

  the normal range for a contingent fee award”) (citing D. Colo. cases).

     The Tenth Circuit, like other Circuits, has expressed “a preference for the percentage

  of the fund method.” Gottlieb, 43 F.3d at 483; see also Rosenbaum v. MacAllister, 64

  F.3d 1439, 1445 (10th Cir. 1995) (same). “The Tenth Circuit favors the common fund

  approach, as opposed to the lodestar method, because a percentage of the common fund

  ‘is less subjective than the lodestar plus multiplier approach,’ matches the marketplace

  most closely, and is the better suited approach when class counsel were retained on a

  contingent fee basis.” Shaw v. Interthinx, Inc., 2015 WL 1867861, at *5 (D. Colo. Apr. 22)

  (quoting Lucken Family Ltd. Partnership, LLLP v. Ultra Resources, Inc., 2010 WL

  5387559, *2 (D. Colo. Dec. 22) (quoting Brown, 838 F.2d at 484)).

     Addressing common fund cases in the statutory fee-shifting context, the Tenth Circuit

  has held, “although time and labor required are appropriate considerations [in a common

  fund case], the results obtained may be given greater weight when, as in this case, the

  recovery was highly contingent and [when] the efforts of counsel were instrumental in




                                                 4
Case 1:18-cv-00109-RM-MEH Document 68 Filed 07/03/19 USDC Colorado Page 5 of 15




  realizing recovery on behalf of the class.” Brown, 838 F.2d at 456. This Court and other

  courts within this District have followed the Tenth Circuit’s “preference for the percentage

  of the fund method” and granted motions for fee awards similar to that requested here.

  E.g., Crocs Sec. Litig., 2014 WL 4670886, at *1 (“Because this is a common fund case

  and because plaintiffs’ fee request is for a percentage of the common fund, the Court will

  calculate the attorneys’ fees using the percentage of the fund approach”); Lucken Family

  Ltd. Partnership, 2010 WL 5387559, *5-6 (“The customary fee awarded to class counsel

  in a common fund settlement is approximately one third of the total economic benefit

  bestowed on the class.”) (citing, inter alia, Vaszlavik v. Storage Technology Corp., 2000

  WL 1268824, *4 (D. Colo. Mar. 9) (“requested fee of 30% of the settlement is well within

  the ordinary range of common fund awards” and “[a] 30% common fund award is in the

  middle of the ordinary 20%-50% range and is presumptively reasonable”).

     The percentage of the fund approach aids litigants and the courts because it “directly

  aligns the interests of the class and its counsel and provides a powerful incentive for the

  efficient prosecution and early resolution of litigation.” Wal-Mart Stores, Inc. v. Visa

  U.S.A., Inc., 396 F.3d 96, 120 (2d Cir. 2005) (emphasis added) (quoting In re Lloyd’s Am.

  Trust Fund Litig., 2002 WL 31663577, *25 (S.D.N.Y Nov. 26)). Thus, a fee award based

  on a percentage of the fund “incentivizes lawyers to maximize the Class recovery.” In re

  Broadwing, Inc. ERISA Litig., 252 F.R.D. 369, 381 (S.D. Ohio 2006); see also Gaskill v.

  Gordon, 160 F.3d 361, 363 (7th Cir. 1998) (the percentage of the fund is “a method of

  more closely aligning the lawyer’s interests with those of his client by giving him a stake

  in a successful outcome”); Silber and Goodrich, Common Funds and Common Problems:

  Fee Objections and Class Counsel's Response, 17 Rev. Litig. 525, 534 (Summer 1998)




                                                 5
Case 1:18-cv-00109-RM-MEH Document 68 Filed 07/03/19 USDC Colorado Page 6 of 15




  (“Hence, under the percentage approach, the class members and the class counsel have

  the same interest – maximizing the recovery of the class.”).

     The same incentive does not exist under the so-called “lodestar” approach because

  the lodestar increases with the number of hours counsel spends, not with the size of the

  recovery. Swedish Hosp., 1 F.3d at 1268 (under the lodestar approach “attorneys are

  given incentive to spend as many hours as possible”). Fee awards based on a percentage

  of the fund thus encourage maximum efficiency with early settlements, whereas the

  lodestar approach “creates an unanticipated disincentive to early settlements.” Wal-Mart

  Stores, Inc., 396 F.3d at 120 (internal quotation marks omitted); Swedish Hospital, 1 F.3d

  at 1268 (lodestar “encourages significant elements of inefficiency”); Court Awarded

  Attorney Fees, 108 F.R.D. 237, 248 (1986) (with lodestar approach, “there appears to be

  a conscious, or perhaps unconscious, desire to keep the litigation alive despite a

  reasonable prospect of settlement, to maximize the number of hours to be included in

  computing the lodestar”). In addition to maximizing efficiency for the litigants, “[t]he

  percentage approach ... saves judicial energy” by removing the incentive for attorneys to

  file “frivolous motions encouraged by the hourly based method.” Silber, 17 Rev. Litig. at

  534 (citing Court Awarded Fees, 108 F.R.D. at 246-49).

     A second form of judicial efficiency is realized when a fee award is based on a

  percentage of the fund and that is the avoidance of “the cumbersome, enervating, and

  often surrealistic process of preparing and evaluating fee petitions that ... plague the

  Bench and Bar under” the lodestar approach. Court Awarded Attorney Fees, 108 F.R.D.

  at 258. Based on the foregoing, the fee requested is appropriately analyzed under the

  percentage of the fund approach.




                                                6
Case 1:18-cv-00109-RM-MEH Document 68 Filed 07/03/19 USDC Colorado Page 7 of 15




     B. The Requested Fee is Reasonable Under the Johnson Factors.

     In evaluating the reasonableness of a fee request, courts in the Tenth Circuit look at

  the following twelve factors set out in Johnson v. Georgia Highway Express, Inc., 488

  F.2d 714 (5th Cir. 1974): (1) the time and labor required; (2) the novelty and difficulty of

  the questions presented by the case; (3) the skill requisite to perform the legal service

  properly; (4) the preclusion of other employment by the attorneys due to acceptance of

  the case; (5) the customary fee; (6) whether the fee is fixed or contingent; (7) any time

  limitations imposed by the client or the circumstances; (8) the amount involved and the

  results obtained; (9) the experience, reputation, and ability of the attorneys; (10) the

  “undesirability” of the case; (11) the nature and length of the professional relationship with

  the client; and (12) awards in similar cases. Brown, 838 F.2d at 454-55; see also Gottlieb,

  43 F.3d at 482 (Johnson factors “for statutory fee cases apply equally to percentage fee

  awards in common fund cases.”). Rarely are all these factors relevant, particularly in a

  common fund situation, and the trial court has the discretion to determine which factors

  to weigh most heavily. Brown, 838 F.2d at 456; Uselton v. Commercial Lovelace Motor

  Freight, Inc., 9 F.3d 849, 854 (10th Cir. 1993) (“rarely are all of the Johnson factors

  applicable; this is particularly so in a common fund situation”). Applying these factors here

  confirms the reasonableness of the requested one-third of the fund.

         1. Johnson Factors (2), (3), (9), & (10): the novelty and difficulty of the
            questions presented; the skill, experience, reputation, and ability of the
            attorneys; and the “undesirability” of the case.

     Minimum wage lawsuits based on under-reimbursed expenses were rare before

  Plaintiffs’ Counsel’s extraordinary efforts on behalf of pizza delivery drivers. These cases

  provided significant and novel challenges, including favorable decisions on pleading,

  certification, cognizability of pendent state law claims, and methods of proof. See, e.g.,


                                                  7
Case 1:18-cv-00109-RM-MEH Document 68 Filed 07/03/19 USDC Colorado Page 8 of 15




  Wass v. NPC Int’l, Inc., 688 F.Supp.2d 1282, 1286 (D. Kan. 2010) (“Neither party has

  been able to cite to a case that directly addresses the application of the ‘reasonable

  approximation’ standard to reimbursement of expenses for purposes of a minimum wage

  claim.”; “The present case does not involve a straightforward claim under the FLSA for

  unpaid amounts; rather, … [t]his case… demands a greater degree of specificity in

  pleading” than other FLSA cases). Under the Defendants’ threats of seeking sanctions in

  both the NPC case and Smith v. Pizza Hut, Inc., Case No. 09-CV-01632 WDM-BNB (D.

  Colo.) if their theory proved incorrect, Plaintiffs’ Counsel persisted because they believed

  in the merits of their case, and the Court ultimately endorsed their argument that a plaintiff

  need not prove his or her actual expenses, but can reasonably approximate those

  expenses. Id. These rulings paved the way for conditional certification of the FLSA claims

  here, and ultimately this settlement.

     Recently, the U.S. District Court for the District of Maryland recognized:
        In some of these cases, [Claimants’ Counsel] have represented pizza
        delivery drivers situated precisely as Claimants have been in the present
        case. In addition, the quality of the pleadings, motions, and briefs in the case
        fully evidences Class Counsels' skill, competence, and knowledge of the
        applicable law.

        …the fees are reasonable based on Class Counsels’ skill. [Claimants’
        Counsel] are experienced and innovative wage and hour lawyers, which
        appears to be a niche practice. They have developed an expertise in
        challenging the sufficiency of compensation for pizza delivery drivers under
        the FLSA.

  Hackett v. ADF Rest. Invs., 2016 U.S. Dist. LEXIS 174775, *11 & 16 (D. Md. Dec. 19)

  (emphasis added); see also, e.g., Jimenez v. Pizzerias, LLC, 2017 U.S. Dist. LEXIS

  129820, *13-14 (S.D. Fla. Aug. 14) (“…Plaintiffs’ Counsel in this matter are experienced

  and innovative wage and hour lawyers who have developed expertise in challenging the

  sufficiency of compensation for pizza delivery drivers under the FLSA.”).


                                                  8
Case 1:18-cv-00109-RM-MEH Document 68 Filed 07/03/19 USDC Colorado Page 9 of 15




     Moreover, Plaintiffs’ Counsel have extensive experience in wage and hour litigation

  generally. (Ex. 1, Declaration of Richard M. Paul III (“Paul Decl.”), ¶¶ 2-5; Ex. 2,

  Declaration of Mark Potashnick (“Potashnick Decl.”), ¶¶ 3-6). Had Plaintiffs’ Counsel not

  prevailed in this groundbreaking area of the law, the significant relief made available

  under this settlement would never have materialized for the Plaintiffs here, and pizza

  delivery drivers would lack any practical or cost-efficient method of proving their claims.

     Lastly, these cases have become more and more undesirable because the majority

  are unprofitable due to arbitration provisions with class and collective action waivers that

  effectively immunize employers from unlawful wage practices. In light of the novelty and

  difficulty of the questions presented, the skill, experience, reputation, and ability of the

  attorneys, and the “undesirability” of the case, Johnson factors (2), (3), (9) and (10) all

  strongly support the requested fee.

         2. Johnson Factors (5), (6), & (8): the contingent nature of the fee, and the
            amount involved and results obtained.

     When determining the fee award in a common fund case, the most important factors

  are the contingent nature of counsel’s fee, and “the amount involved and the results

  obtained.” Brown 838 F.2d at 456 (“a decisive factor in this common fund class action

  case is the amount involved and the results obtained”). All wage and hour actions pose

  significant risk to attorneys representing plaintiffs, who incur great expense and may

  devote thousands of hours of labor, that may yield no return at all. E.g., Guyton v. Tyson

  Foods, Inc., Case No. 07-cv-00088 (S.D. Iowa Apr. 26, 2012) (complete jury verdict for

  defendant in donning and doffing case); Lopez v. Tyson Foods, Inc., Case No. 06-cv-459

  (D. Neb. May 26, 2011) (same). But the risks were particularly acute in the early pizza

  delivery driver cases where Plaintiffs’ Counsel undertook cases far different from the



                                                 9
Case 1:18-cv-00109-RM-MEH Document 68 Filed 07/03/19 USDC Colorado Page 10 of 15




   typical FLSA case.

      Despite the novelty of these claims, Plaintiffs’ Counsel obtained exceptional recovery

   for pizza delivery drivers in their early cases and carried it over to this case. The crux of

   the task in determining the fee “is to determine what the lawyer would receive if he were

   selling his services in the market rather than being paid by court order.” In re Continental

   Ill. Sec. Litig., 962 F.2d 566, 568 (7th Cir. 1992) (reversing trial court’s reduction of

   requested fee). The requested fee here is less than Plaintiffs’ Counsel’s customary

   contingent fee in wage and hour litigation, which is generally set between 35%-40% of

   any recovery. (Paul Decl. ¶10; Potashnick Decl. ¶7). And, as explained above, Plaintiff

   Wilson contracted with Plaintiffs’ Counsel for an attorneys’ fee of up to 35% of any

   recovery on a collective basis, after recovery of expenses. (Paul Decl., ¶11; Potashnick

   Decl. ¶7).

      The fact that rulings from other cases – obtained by Plaintiffs’ Counsel - may have

   helped them obtain early resolution of this case does not minimize the risk in this case.

   See Williams v. Rohm & Haas Pension Plan, 658 F.3d 629, 636-37 (7th Cir. 2011). As

   explained by the Seventh Circuit in rejecting a similar argument, while these prior

   decisions bolstered Plaintiffs’ position, no court of appeals has addressed these issues.

   Similarly, none of the other pizza delivery driver cases have been submitted to a jury, thus

   leaving the ultimate resolution as a critical unknown. Trial would be expert-intensive and

   thus costly. Whether a jury would accept the IRS Reimbursement Rate or an expert

   witness opinion on reimbursement rates remains an unknown. Plaintiffs would need to

   provide documentary evidence, lay testimony, and expensive expert testimony sufficient

   to establish liability and damages for all Plaintiffs. Further, regardless of the outcome at




                                                  10
Case 1:18-cv-00109-RM-MEH Document 68 Filed 07/03/19 USDC Colorado Page 11 of 15




   trial, post-judgment appeals would be likely.

          3. Johnson Factors (1) & (4): Time and labor expended and preclusion of
             other work.

       The Tenth Circuit has de-emphasized the time and labor component of the Johnson

   factors in common fund cases, and even when considered it “need not be evaluated using

   the lodestar formulation.” Brown 838 F.2d at 456. Here, despite the relatively efficient

   settlement of this case, Plaintiffs’ Counsel have spent more than 185 hours litigating this

   case with no assurance of being paid. (Paul Decl., ¶13, Potashnick Decl., ¶15-16). These

   hours include time spent investigating the facts; reviewing documents produced by

   Plaintiffs and Defendants; analyzing Defendants’ delivery data; communicating with their

   clients; negotiating the terms of the settlement and approval papers; creating dynamic

   computerized damage models; and devising a formula for allocating the common fund

   among all Plaintiffs. (Paul Decl. ¶13). This work limited Counsel’s ability to work on other

   profitable cases. (Id.).

       And while Counsel’s lodestar does not need to be considered, Plaintiffs’ Counsel are

   not receiving an excessive multiplier on their lodestar. The requested fee here currently

   reflects a multiplier on Counsel’s lodestar of roughly 1.97. (Paul Decl., ¶14; Potashnick

   Decl., ¶16).1 This multiplier will be reduced over time as Plaintiffs’ Counsel will be required

   to spend time administering the settlement. Plaintiffs’ Counsel have pursued other similar

   cases on behalf of delivery drivers and received far less than their lodestar in settlements

   as a result of the size of the case or the defendants’ inability to pay, including one pizza




   1
     Weinhaus and Potashnick has incurred $21,240 in fees to date. (Potashnick Decl. ¶16). Paul
   LLP has incurred $33,567.5. (Paul Decl., ¶14). Thus $108,333.33 (1/3 of the recovery ($325,000)
   in this case) ÷ $54,807.50 = 1.97.


                                                   11
Case 1:18-cv-00109-RM-MEH Document 68 Filed 07/03/19 USDC Colorado Page 12 of 15




   franchise that filed bankruptcy just a few months before the trial setting. (Paul Decl., ¶9;

   Potashnick Decl. ¶17).

      Indeed, Plaintiffs’ Counsel recently submitted a fee application in a similar under-

   reimbursement case in this District. See Drollinger v. Network Global, Case. No. 16-cv-

   00304-MSK-NRN, Doc. 206 at 2 (D. Colo 2018). The fee applied for in Drollinger equated

   to a blended hourly rate for Plaintiffs counsel of $40.67 at the time of the fee application

   on August 17, 2018. See id.

      Just as the percentage “in a contingent-fee agreement is not a ceiling upon the fees

   recoverable under” a fee-shifting statute, Blanchard v. Bergeron, 489 U.S. 87, 98 (1989),

   neither is the lodestar a ceiling on fees in a common fund case, as courts in common fund

   cases approve fees representing higher multiples of the lodestar than that here. Barry, 43

   F.3d at 484-85 (reversing District Court’s reduction in fee award and reinstating

   Magistrate Judge’s fee award that resulted in lodestar multiplier of between 3.3 and 4.9);

   Crocs Sec. Litig., 2014 WL 4670886 at *4 (noting that courts in this District have typically

   awarded multipliers between 2.5 and 4.6, citing cases); Davis v. Crilly, 2018 WL 1010941

   at *4 (D. Colo. Feb. 22) (“37% of the gross settlement amount . . . is well within the normal

   range for a contingent fee award.”) (collecting cases from this Court); Mishkin v. Zynex,

   Inc., 2012 WL 4069295, at *2 (D. Colo. Sept. 14) (collecting District of Colorado cases

   approving lodestar multipliers ranging between 2.5 and 4.6); In re NASDAQ Market-

   Makers Antitrust Litig., 187 F.R.D. 465, 489 (S.D.N.Y. 1998) (granting multiplier of 3.97

   and observing, “multipliers of between 3 and 4.5 have become common.”) (citing cases).

      This makes good economic sense. Plaintiffs’ Counsel should not be penalized for

   leveraging their hard work in earlier cases to achieve an efficient resolution here. As the




                                                  12
Case 1:18-cv-00109-RM-MEH Document 68 Filed 07/03/19 USDC Colorado Page 13 of 15




   Third Circuit explained, “one purpose of the percentage method” of awarding fees – rather

   than the lodestar method, which arguably encourages lawyers to run up their billable

   hours – “is to encourage early settlements by not penalizing efficient counsel.…” Gunter

   v. Ridgewood Energy Corp., 223 F.3d 190, 198 (3d Cir. 2000) (citing Manual for Complex

   Litigation, § 24.121, at 207, and Newberg on Class Actions, § 14.03, at 14-3 to 14-7).

   Reducing Plaintiffs’ Counsel fee merely because they were able to settle this case early

   would ignore the stated goal in percentage fee award cases of “ensuring that competent

   counsel continue to be willing to undertake risky, complex, and novel litigation.” Id.

   “Procuring a settlement … is never a factor that the … court should rely upon to reduce

   a fee award. To utilize such a factor would penalize efficient counsel, encourage costly

   litigation, and potentially discourage able lawyers from taking such cases.” Id.

      In light of Plaintiffs’ Counsel’s time in this case—as well as the additional time required

   going forward—Plaintiffs’ Counsel’s request for attorneys’ fees is reasonable and should

   be approved.

          4. Johnson Factor (12): Awards in similar cases.

      Fee awards of one-third of the common fund are common in FLSA cases, even in

   more traditional “off-the-clock” and misclassification FLSA claims. See Whittington, 2013

   WL 6022972 at *6; Payson v. Capital One Home Loans, LLC, 2009 U.S. Dist. Lexis

   88468, *6-8 (D. Kan. Sept. 24); Barnwell v. Corrections Corp. of Am., Order Approving

   Settlement Agreement, Case No. 2:08-CV-02151-JWL-DJW (D. Kan. Feb. 12, 2009);

   Perry v. Nat'l City Bank, Order Approving Settlement, Attorneys' Fees and Service

   Awards, Case No. 3:05-CV-00891-DRH-PMF (S.D. Ill. March 3, 2008); Burks v. Bi-State

   Redevelopment, Case No. 4:09CV1302 (MLM) (E.D. Mo. Jan. 31, 2011) (Doc. 91 at 3,

   ¶8 & Doc. 102, p. 4, ¶9); DeMunecas v. Bold Food, LLC, 2010 U.S. Dist. Lexis 87644,


                                                  13
Case 1:18-cv-00109-RM-MEH Document 68 Filed 07/03/19 USDC Colorado Page 14 of 15




   *22-24 (S.D.N.Y. Aug. 23); Dillworth v. Case Farms Processing, Inc., 2010 U.S. Dist.

   Lexis 20446, * 20-21 (N.D. Ohio Mar. 8). The prevalence of fee awards of one-third of the

   common fund in more standard FLSA claims clearly supports a fee award of one-third of

   the common fund created here.2

       Plaintiffs’ Counsel never put their interests ahead of their clients in negotiating

   attorneys’ fees in this case. Rather, by agreeing to work on a contingent fee basis,

   Plaintiffs’ Counsel’s interests have always been directly aligned with the interests of their

   clients to maximize their recovery. (Paul Decl., ¶12). Moreover, named Plaintiff Wilson

   contracted with Plaintiffs’ Counsel for fees of 35% of any recovery on a collective action

   basis, after recovery of expenses, and 40% of any recovery on an individual basis. (Paul

   Decl., ¶11; Potashnick Decl., ¶7). Further, every single opt-in Plaintiff designated Plaintiff

   Wilson to enter into an agreement with Plaintiffs’ Counsel regarding payment of attorneys’

   fees in their Consent to Join Form. (Paul Decl., ¶11). Given the settlement here, Plaintiffs’

   Counsel agreed to reduce their fees to one-third of the Settlement Fund (less than their

   contractual right).

   II. Plaintiffs’ Costs and Expenses are Recoverable from the Fund

       “Expenses incurred by an attorney which would normally be charged to a fee paying

   client are recoverable” in a class action. Chalmers v. City of L.A., 796 F.2d 1205, 1216

   (9th Cir. 1986), reh’g denied and opinion amended, 808 F.2d 1373 (1987). Plaintiffs’

   Counsel have incurred $8,365.87 in expenses prosecuting this case. (Paul Decl. ¶22;

   Potashnick Decl., ¶18). These expenses are the type of expenses charged to hourly


   2 Fee awards of one-third of a common fund are also commonly awarded in this District in non-
   FLSA claims. See, e.g., Crocs Sec. Litig., 2014 WL 4670886 at *3 (noting approval of fees up to
   1/3 of the settlement fund); Belote v. Rivet Software, Inc., 2014 U.S. Dist. LEXIS 110684, *12-14
   (D. Colo. Aug. 11, 2014) (approving 1/3 fee award).


                                                    14
Case 1:18-cv-00109-RM-MEH Document 68 Filed 07/03/19 USDC Colorado Page 15 of 15




   paying clients, including expenses for online research, travel, copying and printing, and

   postage for mailings to the class.

                                          CONCLUSION

      Plaintiffs’ Counsel’s request for one-third of the common fund as an attorneys’ fee,

   plus reimbursement of their costs and expenses, is amply supported by the applicable

   legal standard and the excellent result Plaintiffs’ Counsel achieved for the class.

    Dated: September 28, 2018                      Respectfully submitted,

    PAUL LLP                                       WEINHAUS & POTASHNICK
    /s/ Richard M. Paul III                        Mark A. Potashnick (admitted in D. Colo.)
    Richard M. Paul III (admitted in D. Colo.)     11500 Olive Boulevard., Suite 133
    601 Walnut Street, Suite 300                   St. Louis, Missouri 63141
    Kansas City, Missouri 64106                    Telephone: (314) 997-9150
    Telephone: (816) 984-8100                      markp@wp-attorneys.com
    Rick@PaulLLP.com

                                ATTORNEYS FOR PLAINTIFFS




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies on September 28, 2018, I electronically filed the
   foregoing with the Clerk of the Court using the CM/ECF system, which sent notification
   of such filing to all counsel of record.

                                                       /s/ Richard M. Paul III




                                                 15
